Citation Nr: 0026451	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  98-08 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post traumatic stress disorder (PTSD) from 
July 12, 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This appeal arose from a January 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
PTSD, assigning it a 50 percent disability evaluation, 
effective July 12, 1993.  The veteran testified at a personal 
hearing at the RO in July 1998.  In August 1999, the veteran 
and his representative were informed through a supplemental 
statement of the case of the continued denial of his claim.


FINDINGS OF FACT

1.  From July 12, 1993, the date of the veteran's claim, to 
November 7, 1996, the effective date of the change in the 
rating schedule, the veteran's PTSD was manifested by normal 
associative processes, no delusionary or hallucinatory 
material, full orientation, a calm mood, appropriate behavior 
and affect and organized speech.

2.  The rating criteria used to evaluate psychoneurotic 
disorders were amended effective November 7, 1996; neither 
version is more favorable and he will therefore be evaluated 
under both rating criteria following this date.

3.  From November 7, 1996, the veteran's PTSD has been 
manifested by a slightly inappropriate affect, a depressed 
mood with some anxiety, no delusions or hallucinations, 
occasional nightmares, and coherent thinking.



CONCLUSIONS OF LAW

1.  From July 12, 1993 to November 7, 1996, the criteria for 
an evaluation in excess of 50 percent for the service-
connected PTSD had not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1); Part 4, 
including §§ 4.1, 4.2, 4.7, Code 9411 (1996).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOPGCPREC 3-2000 (April 10, 2000).

3.  From November 7, 1996, the criteria for an evaluation in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
4.126, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, it is noted that the rating criteria pertaining to 
psychoneurotic disorders were amended effective November 7, 
1996.  According to VAOPGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  
Therefore, in this case, the old criteria will be used to 
evaluate the veteran's PTSD prior to November 7, 1996, and 
both criteria will be relied on for the period after November 
7, 1996, as neither is more favorable to the appellant.

Prior to November 7 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

The new rating criteria after November 7, 1996 are as 
follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

The pertinent evidence of record included an August 1993 
statement from the veteran's private psychologist.  He 
indicated that he had treated the veteran for what appeared 
to be major depression since November 1992 on a weekly basis.  

The veteran was examined by VA in October 1993.  He was noted 
to be quiet and solemn, and he displayed a matter-of-fact 
manner.  He reported having irregular employment for years, 
noting that he had not worked since 1981.  He also commented 
that he was unable to maintain a marriage.  His associative 
processes were normal, and there were no delusional or 
hallucinatory elements.  His mood was within normal limits.  
The diagnosis was PTSD.

VA outpatient treatment records developed between November 
1994 and March 1995, noted that he was seen on February 28, 
1995 with complaints of insomnia and decreased energy and 
motivation.  On March 1, 1995, his appearance was noted to be 
neat and he was alert and oriented.  His mood was calm, his 
behavior and affect were appropriate.  His speech was 
organized.

VA examined the veteran in April 1998.  He was neat, tidy and 
friendly.  He was noted to suffer from an organic brain 
syndrome.  His affect was described as slightly inappropriate 
and his mood was depressed with some anxiety.  He denied 
auditory or visual hallucinations, as well as homicidal or 
suicidal ideations.  His thinking was coherent, although it 
was somewhat circumstantial (he was noted to lose his trend 
of thought easily).  The only symptoms of PTSD not masked by 
his organic brain syndrome were nightmares and a history of 
depression after service.  The diagnosis was PTSD.  A Global 
Assessment of Functioning (GAF) Score of 45 was assigned.

In July 1998, the veteran testified at a personal hearing.  
He noted that he had been divorced twice, although he did not 
feel that he had trouble relating to people in general.  He 
stated that he did not socialize and that he had not worked 
since 1980 or 1981.  He sometimes would get angry and he 
commented that he had been depressed for years.  He denied 
being suicidal and indicated that he did not have many 
nightmares or flashbacks anymore.  VA outpatient treatment 
records developed between April 1992 and June 1999, showed 
some complaints of depression, for which he was prescribed 
Wellbutrin.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 50 percent between July 12, 
1993 and November 7, 1996 was not warranted under the rating 
criteria then applicable.  The evidence of record at that 
time did not indicate that the veteran was severely impaired 
by his PTSD symptoms.  The objective evidence had shown that 
his associative processes were normal, there were no 
delusions or hallucinations, his mood was within normal 
limits, he was alert, oriented and had appropriate behavior 
and affect.  These findings do not suggest that his PTSD was 
severely impairing between July 12, 1993 and November 7, 
1996.  Therefore, entitlement to an evaluation in excess of 
50 percent during this time frame has not been established.

Nor does the objective evidence indicate that an evaluation 
in excess of 50 percent for the service-connected PTSD after 
November 7, 1996 under either the old or the new rating 
criteria is justified.  Again, there is no evidence that he 
is severely impaired pursuant to the older rating criteria.  
Nor is there any suggestion that he suffers from suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function; impaired impulse control; spatial 
disorientation; or neglect of personal appearance.  Rather, 
the objective evidence indicated that the veteran displayed 
no suicidal ideation, was oriented and was neat and tidy in 
appearance.  While he had some depression with anxiety, there 
was no evidence that he suffered from depression of such 
severity as to affect his ability to function.  His GAF Score 
of 45 indicated serious impairment (see American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 47 [4th ed., revised 1994]), which in light of 
the above-noted clinical findings, is adequately compensated 
by the currently assigned 50 percent disability evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 50 percent for the service-connected 
PTSD from July 12, 1993.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's PTSD is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation for 
the PTSD, which have been considered, as discussed above, it 
does not appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for this disability.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  Specifically, 
the Board finds no evidence of an exceptional disability 
picture.  It is not shown by the evidence that the appellant 
has required frequent hospitalization in the remote or recent 
past for his PTSD.  In addition, the appellant has not 
presented any objective evidence that his PTSD, standing 
alone, has caused "marked interference" with employment as 
a result of this disability beyond that contemplated by the 
regular schedular standards.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular criteria are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

An evaluation in excess of 50 percent for the service-
connected PTSD is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

